UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)September 14, 2012 ARMOUR Residential REIT, Inc. (Exact Name of Registrant as Specified in Its Charter) Maryland 001-34766 26-1908763 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3001 Ocean Drive, Suite 201 Vero Beach, Florida (Address of Principal Executive Offices) (Zip Code) (772) 617-4340 (Registrant’s Telephone Number, Including Area Code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. OnSeptember 14, 2012, ARMOUR Residential REIT, Inc.(“ARMOUR”) announced that a monthly cash dividend rate of $0.09 will be payable to holders of ARMOUR common stock for each of the three months in thefourth quarter of 2012 as set forth below: Holder of Record Date
